Judgment insofar as appealed from affirmed, without costs of this appeal to either party. All concur, except McCurn, P. J., who dissents and votes for reversal and for granting a new trial on the ground that the verdict of the jury is against the weight of evidence, and, in any event, plaintiff was entitled to recover for one day’s lost wages. (Appeal from part of a judgment for defendant for no cause of action on plaintiff’s first cause of action for conscious pain and suffering by plaintiff’s intestate, in an automobile negligence action.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.